DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 4/5/2022.
Applicant’s arguments/remarks made in amendment filed 4/5/2022. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.
 
Claims 1, 3, 5, 7, 8, 10, 12, 14, 16, 17, 19, 21, 23, 25, and 26 are amended.
Claims 2, 11, and 20 are cancelled.
Claims 1, 3-10, 12-19, and 21-27 are presented for examination.
Response to Arguments
Applicant’s arguments filed 4/5/2022 have been fully considered but are not persuasive. Applicant presents several arguments.  Each is addressed.
 Applicant argues that the “independent claims have been amended as suggested by the Examiner in an interview held on February 28, 2022.  For at least the reasons discussed in such interview, it is urged that amended Claim 1 is directed to proper statutory subject matter under 35 USC § 101.” (Remarks, page 10, paragraph 4.)  Amended claim 1 now includes “training, using the final labeled dataset, the statistical machine learning model that classifies the employee transaction data.” (Claim 1, line  22.) However, merely mentioning training without providing relevant details is essentially adding insignificant extra-solution activity and does not add “significantly more” to the abstract idea.  Therefore, rejection under 35 USC § 101 is proper and maintained. 
Applicant argues that amended independent claim 1, and by extension, independent claims 10 and 19 are allowable over prior art of record “for at least the reasons discussed in the interview”. (Remarks, page 11, beginning at paragraph 2.)  However, the argument is moot based on new grounds of rejection necessitated by amendment.
Applicant argues that dependent claims 8, 17, and 26 are allowable for depending from independent claims 1, 10, and 19, respectively. (Remarks, page 11, paragraphs 2 and 3.)  However, independent claims 1, 10, and 19 remain rejected.  Therefore, claims 8, 17, and 26 remain rejected.
Applicant argues that dependent claims 3 and 9 are allowable “for similar reasons to those given above with respect to Claim 1”. (Remarks, page 11, paragraph 7.)  However, claim 1 remains rejected.  Therefore, claims 3 and 9 remain rejected. 
Applicant argues that claims 12 and 18  are allowable “for similar reasons to those given above with respect to Claim 10”. (Remarks, page 11, paragraph 9.)  However, claim 10 remains rejected.  Therefore, claims 12 and 18 remain rejected.
Applicant argues that claims 21 and 27 are allowable “for similar reasons to those given above with respect to Claim 19”. (Remarks, page 11, paragraph 11.) However, claim 19 remains rejected.  Therefore claims 21 and 27 remain rejected.
Applicant argues that dependent claims 4, 13, and 20 are allowable “for similar reasons to those given above with respect to Claim 1”. (Remarks, page 12, paragraph 2.) However, claim 1 remains rejected. Therefore claims 4, 13, and 20 remain rejected.
Applicant argues that dependent claims 5-7 are allowable “for similar reasons to those given above with respect to Claim 1”. (Remarks, page 12, paragraph 5.)  However, claim 1 remains rejected.  Therefore, claims 5-7 remain rejected.
Applicant argues that dependent claims 14-16 and 23-25 are allowable “for similar reasons to those given above with respect to Claims 5-7, respectively”. (Remarks, page 12, paragraph 6.)  However, claims 5-7 remain rejected.  Therefore, claims 14-16 and 23-25, respectively, remain rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
Step 1: Claims 1-9 are directed to a method (i.e., process), claims 10-18 are directed to a system (i.e., machine/apparatus), and claims 19-27 are directed to a computer program product (i.e., product/article of manufacture); therefore, all claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1:  Claim 1 recites “aggregating, by a number of processors, employee transaction data for an organization” (data collection – insignificant extra-solution activity); “evaluating, by a number of processors, a number of human resources-related attributes across heterogeneous transaction data, wherein the human resources-related attributes comprise at least one of job category and position of an employee within the organization” (Mental processes – observation, evaluation, judgment, opinion);  “classifying, by a number of processors via a statistical machine learning model, the employee transaction data into a number of normalized codes according to the human resources-related attributes, wherein the normalized codes comprise an earning code that denotes a nature of compensation to employees and circumstances giving rise to the compensation including regular pay” (Mental processes – observation, evaluation, judgment, opinion); “presenting, by a display, a user interface” (outputting the data – insignificant extra-solution activity) “to adjust a number of organizational operating procedures according to the normalized codes, wherein the statistical machine learning model further comprises” (Mental processes – observation, evaluation, judgment, opinion); labelling compensation data of the employee transaction data by independent first and second labelers of the statistical machine learning model according to earning code descriptions, wherein the label agreements between the first and second labelers form a first labeled dataset (Mental processes – observation, evaluation, judgment, opinion); resolving label disagreements between the first and second labelers by a third labeler of the statistical machine learning model to form a second dataset (Mental processes – observation, evaluation, judgment, opinion); labelling the compensation data with a semantic matcher to form a third labeled dataset (Mental processes – observation, evaluation, judgment, opinion); and  combining the first, second, and third labeled datasets into a final labeled dataset (Mental processes – observation, evaluation, judgment, opinion).
The claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., classifying, which may be done by hand, by a number of processors). Thus, the claim falls within the mental processes enumerated category of abstract ideas.
Independent Claim 10 recites similar limitations as found in claim 1, and a similar analysis applies.  The additional elements of claim 10 are addressed in Step 2B.
Independent Claim 19 recites similar limitations as found in claim 1, and a similar analysis applies.  The additional elements of claim 19 are addressed in Step 2B.
Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea.  The aggregating step in claim 1 is recited at a high level of generality (i.e., as a general means of obtaining data for use in the evaluation step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The training step in claim 1 is recited at a high level (i.e., as general means for inputting data) and amounts to merely generic extra solution activity. See MPEP 2106.05(g).
The presenting step in claim 1 is recited at a high level of generality (i.e., as a general means of presenting the data classified via mental process without further user interaction) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(g).
The training step in claim 1 is recited at a high level of generality (i.e., as a general means of inputting data) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  See MPEP 2106.05(g).
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Feeding data to a statistical machine learning algorithm is simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea.  See applicant’s specification [0079 – 0089] FIG. 15 for generic data processing system description. The judicial exception is not integrated into a practical application.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the claim recites an abstract idea.
Independent claims 10 and 19 include computer components as discussed above in step 2A, Prong 1. However, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  Simply implementing the abstract idea on a generic computer for storing in memory or sending information over a network is not a practical application of the abstract idea.  Such elements do not integrate the abstract idea into a practical application and are conventional functions of generically claimed computer uses or are insignificant extra-solution activity. See MPEP 2106.05(d).
After considering all claimed elements, both individually and in combination and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the additional elements of performing steps “a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system, wherein the number of processors execute the program instructions to:” of claim 10, and “A computer program product for classifying and applying human resources data, the computer program product comprising: a non-volatile computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause the computer to perform the steps of:” of claim 19,  are construed as a generic or conventional computer components, to perform the mental process and amount to no more than mere instructions to apply the exception using a generic computer component.  Thus, the independent claims do not add significantly more than the abstract idea.  Therefore, the claims are not patent eligible under 35 U.S.C. 101.
The same conclusion is reached for the dependent claims of claims 1, 10, and 19. See below for detail.
Claims 3, 12, and 21 are dependent on independent claims 1, 10, and 19, respectively. The dependent claims recite “wherein the statistical machine learning model comprise at least one of: naive Bayes; logistic regression; fully connected neural network; distributed random forest; gradient boosting machine; or XG boost.” This is merely a list of known machine learning algorithms.  There are no additional elements that are sufficient to amount to significantly more than what is already known than simply feeding data to black box machine learning algorithms on generic computer components. 
Claims 4, 13, and 22 are dependent on independent claims 1, 10, and 19, respectively. The dependent claims recite “wherein the employee transaction data is labeled according to earning code descriptions.” (Mental processes – observation, evaluation, judgment, opinion).
Claims 5, 14, and 23 are dependent on independent claims 1, 10, and 19, respectively.
The dependent claims recite “further comprising deriving, by a number of processors, a number of transaction patterns relative to the normalized codes resulting from classifying the employee transaction data via the statistical machine learning model according to the human resources-related attributes.”(Mental processes – observation, evaluation, judgment, opinion). Adding the phrase “via statistical machine learning” without explaining the steps that the processors or statistical machine learning is using to arrive at a classification merely specifies the technological environment in which the mental process is formed and therefore does not integrate the mental process into a practical application nor provide an inventive concept. See MPEP 2106.05(h)
	Claims 6, 15, and 24 are dependent on dependent claims 5, 14, and 23, respectively. The dependent claims recite “wherein the transaction patterns comprise at least one of: employee ratio; compensation frequency; earning amount; job category; compensation rate type; employee seniority; working hours; and employee age.”  This is merely describing at a high level of generality the type of data that links the data to a field of use. See MPEP 2106.05(h).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 7, 16, and 25 are dependent on independent claims 1, 10, and 19, respectively. The dependent claims recite “wherein the normalized codes resulting from classifying the employee transaction data via the statistical machine learning model according to the human resources-related attributes comprise at least one of the following: pay codes; benefits codes; health care costs; or deduction codes.” This is merely describing at a high level of generality the type of data that links the data to a field of use. See MPEP 2106.05(h).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Adding the phrase “via statistical machine learning” without explaining the steps that the processors or statistical machine learning is using to arrive at a classification merely specifies the technological environment in which the mental process is formed and therefore does not integrate the mental process into a practical application nor provide an inventive concept. See MPEP 2106.05(h)
Claims 8, 17, and 26 are dependent on independent claims 1, 10, and 19, respectively.  The dependent claims recite “wherein adjusting organizational operating procedures according to the normalized codes resulting from classifying the employee transaction data via the statistical machine learning model according to the human resources-related attributes comprises at least one of: adjusting resource allocation; employee compensation setup.” (Mental processes – observation, evaluation, judgment, opinion). Adding the phrase “by a number of processors via statistical machine learning” without explaining the steps that the processors or statistical machine learning is using to arrive at a classification merely specifies the technological environment in which the mental process is formed and therefore does not integrate the mental process into a practical application nor provide an inventive concept. See MPEP 2106.05(h)
	Claims 9, 18, and 27 are dependent on independent claims 1, 10, and 19, respectively.  The dependent claims recite “further comprising benchmarking the organization according to the normalized codes and an employment industry sector of the organization.” (Mental processes – observation, evaluation, judgment, opinion).
	Therefore, claims 1, 3-10, 12-19, and 21-27 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 12, 17-19, 21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al (US 9,098,831 B1, herein Miles), Jia et al (A Conceptual Artificial Intelligence Application Framework in Human Resource Management, herein Jia), Shah et al (US 2014/0344120 A1, herein Shah), and Ikudo et al (Occupational Classifications: A Machine Learning Approach, herein Ikudo).
Regarding claim 1,
	Miles teaches a computer-implemented method for classifying and applying human resources data, the method comprising: (Miles, FIG. 2, and column 1, paragraph 2, line 1 “In various embodiments, the invention provides enhanced processes, methods, tools, strategies, and techniques for processing, managing, analyzing, or communicating human resources information within a computing environment.” And column 1, paragraph 6, line 9 “FIG. 2 schematically illustrates various aspects of an example of a human resources information management system;” 

    PNG
    media_image1.png
    445
    559
    media_image1.png
    Greyscale

In other words, information management system is computer-implemented method, processing, managing, and analyzing is classifying, and human resources information is human resources data.)
	aggregating, by a number of processors, employee transaction data for an organization; (Miles, column 4, paragraph 1, line 1, “FIG. 2 illustrates various aspects of a human resources information management system 201 configured in accordance with embodiments of the invention.  The management system 201 may include one or more transaction processors 202 which may be programmed to process human resources related data, for example, and other information related to the compensation, benefits, retirement plans, career development, and other employment-related data associated with employees and other personnel associated with an organization.” In other words, one or more transaction processors is a number of processors, compensation, benefits, retirement plans, career development, and other employment-related data is employee transaction data, and organization is organization.)
	evaluating, by a number of processors, a number of human resources-related attributes across heterogeneous transaction data, (Miles, column 1, paragraph 2, line 1 “In various embodiments, the invention provides enhanced processes, methods, tools, strategies, and techniques for processing, managing, analyzing, or communicating human resources information within a computing environment.” And, column 3, paragraph 1, line 1, “As described below, various embodiments of the invention provide a content model including modules and tools for notifications (e.g., communications regarding human resource related events); compensation (e.g., at-a-glance information about monetary ways that the organization compensate an employee); benefits (e.g., information about non-salary ways in which the organization compensates employees); career development (e.g., resources to  help employees manage their careers, skills and educational opportunities); retirement (e.g., information to help employees manage 401(k) accounts and prepare for retirement); and, user profile (e.g., including user information such as basic information, contact information, communication preferences, and/or job information).” In other words, analyzing is evaluating, and a content module including… compensation (e.g., at-a-glance information about monetary ways that the organization compensate an employee); benefits (e.g., information about non-salary ways in which the organization compensates employees); career development (e.g., resources to  help employees manage their careers, skills and educational opportunities); retirement (e.g., information to help employees manage 401(k) accounts and prepare for retirement); and, user profile (e.g., including user information such as basic information, contact information, communication preferences, and/or job information) is a number of human resources related attributes across heterogeneous transaction data.)
	wherein the human resources-related attributes comprise at least one of job category and position of an employee within the organization; (Miles, column 9, line 38 “In various embodiments, the career development panel 1202 may include a career roadmap section 1204 with a timeline that highlights upcoming dates or events for an employee in response to various factors such as current position 1206, duration of position 1208, or last promotion 1201, among others.”  In other words, current position is a human resources-related attribute that is at least one of job category and position of an employee within the organization.)
	[classifying, by a number of processors via statistical machine learning, the employee transaction data into a number of normalized codes according to the human resources-related attributes,] 
	[wherein the normalized codes comprise an earning code that denotes a nature of compensation to employees and circumstances giving rise to the compensation including regular pay; and]
	presenting, by a display, a user interface to adjust a number of organizational operating procedures according to the normalized codes, (Miles, column 4,  paragraph 2, line 7 “A user presentation module 206A can be programmed to display different screen displays or user interface tools that permit users 204 to issue commands to the management system 201 or to access data stored within the system 201.” In other words, presentation module is presenting, display is display, user interface tools is user interface, and to issue commands is to adjust a number of organizational operating procedures. Also see Fig. 4, showing the “presentation module” which presents the display interface according to categories/normalized codes.)
	[wherein the statistical machine learning model further comprises;
labelling compensation data of the employee transaction data by independent first and second labelers of the statistical machine learning model according to earning code descriptions, wherein label agreements between the first and second labelers form a first labeled dataset; resolving label disagreements between the first and second labelers by a third labeler of the statistical machine learning model to form a second labeled dataset; 
labelling the compensation data with a semantic matcher to form a third labeled dataset; 
combining the first, second, and third labeled datasets into a final labeled dataset; and
training, using the final labeled dataset, the statistical machine learning model that classifies the employee transaction data.]
	Thus far, Miles does not explicitly teach classifying, by a number of processors via statistical machine learning, the employee transaction data into a number of normalized codes according to the human resources-related attributes, 
	Jia teaches classifying, by a number of processors via statistical machine learning, the employee transaction data into a number of normalized codes according to the human resources-related attributes, (Jia, page 111, paragraph 2, line 1 “Compensation management, or salary management is a dynamic management process which determines, assigns, and adjusts employee compensation principles, strategies, levels, structures, and factors that with the guidance of organizational development strategies (Henderson, 2003).  AI application can assist to facilitate fairness of the compensation management. BP neural network is a supervised artificial intelligence technology based on biology, neurology, psychology and statistics.  It can imitate the human brain nervous system, establish a regular computing model, and integrate multiple neural network nodes (Richard & Lippmann, 1991).  BP neural network system can be used to design an intelligent decision support system to form a fair salary evaluation system with the input of the big data.” In other words, determines, assigns and adjusts is classifying into a number of normalized codes, BP neural network is machine learning, and with the guidance of organizational development strategies is according to the human resources-related attributes.)
	Both Miles and Jia are directed to human resource management systems.  In view of the teaching of Miles it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jia into Miles.  This would result in applying machine learning to human resource management systems. 
	One of ordinary skill in the art would be motivated to do this to improve the performance and utility of human resource management systems by leveraging the advantages of machine learning (Jia, page 1, paragraph 2, line 1 “With the development of Artificial Intelligence (AI) technology, a new generation of labor, such as the human intelligence of artificial intelligence, has become the key factor for enterprises to survive and transform in a changing environment (Ertel, 2018).).
	Thus far, the combination of Miles and Jia does not explicitly teach wherein the normalized codes comprise an earning code that denotes a nature of compensation to employees and circumstances giving rise to the compensation including regular pay; 
	Shah teaches wherein the normalized codes comprise an earning code that denotes a nature of compensation to employees and circumstances giving rise to the compensation including regular pay; (Shah, paragraph [0006], line 1 “Systems and methods for pay code configuration are described herein.  Pay codes may be understood as various payheads under which remunerations of an employee are categorized to determine a net pay to be provided to the employee at the end of a pay-cycle.” In other words, pay codes are normalized codes that comprise an earning code that denotes a nature of compensation to employees and circumstances giving rise to the compensation including regular pay.)
	Both Shah and the combination of Miles and Jia are directed to human resource management systems, including payroll.  In view of the teaching of the combination of Miles and Jia it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah into the combination of Miles and Jia.  This would result in a human resource management system that includes normalized codes for employee compensation. 
	One of ordinary skill in the art would be motivated to do this to reduce the time, effort, and expense required to create and configure several different payroll systems. (Shah, paragraph [0008], “Further, since the pay codes may vary across different organizations based on various factors, such as a remuneration structure, organization type, and organization’s business sector, the payroll systems too may vary for the organizations. The developers may thus either create completely separate payroll systems for each organization or various software codes for integration with the existing payroll system as variations in the pay codes may lead to substantial variation in the payroll system. Creating the software code calculators for each organization individually and configuring them on the corresponding payroll systems, however, is a tedious and time-consuming process as developers have to create each software code from scratch. This would further involve determining and integrating one or more operational parameters associated with the computing system functioning as payroll systems.”)
	Thus far, the combination of Miles, Jia, and Shah does not explicitly teach wherein the statistical machine learning model further comprises; labelling compensation data of the employee transaction data by independent first and second labelers of the statistical machine learning model according to earning code descriptions, wherein label agreements between the first and second labelers form a first labeled dataset; 
	resolving label disagreements between the first and second labelers by a third labeler of the statistical machine learning model to form a second labeled dataset;
	labelling the compensation data with a semantic matcher to form a third labeled dataset; 
	combining the first, second, and third labeled datasets into a final labeled dataset; and training, using the final labeled dataset, the statistical machine learning model that classifies the employee transaction data. 
	Ikudo teaches 	wherein the statistical machine learning model further comprises;
	labelling compensation data of the employee transaction data by independent first and second labelers of the statistical machine learning model according to earning code descriptions, wherein label agreements between the first and second labelers form a first labeled dataset; (Ikudo, page 3, paragraph 3, line 1 “We build a training dataset from the HR records using human curation and additional rich data sources.  First, university staff and trained students manually assign occupation to job titles.” And, paragraph 3, line 5 “The data are then used to train machine learning models to predict occupations from job titles.”  Specification of the instant application, paragraph [0003], line 1 “In addition to the nature of the compensation itself, payroll transactions can also be related to other human resources (HR) related parameters such as job category, position within an organization, tenure, etc.” In other words, machine learning models is statistical machine learning, staff members is first and second labelers labelling the compensation data, HR records are earning code descriptions, and assigned job titles is first labeled dataset.)
	Ikudo teaches resolving label disagreements between the first and second labelers by a third labeler of the statistical machine learning model to form a second labeled dataset; (Ikudo, continued. see citation above. Trained students is third labelers, and, resulting manual curation is second labeled dataset.)
Ikudo teaches labelling the compensation data with a semantic matcher to form a third labeled dataset; (Ikudo, continued. (page 3, paragraph 3, line 3) “That manual curation is then enhanced with additional information from online job descriptions as well as Census Bureau micro-level information on demographic characteristics and earnings.” In other words, additional information from online job descriptions and census data is semantic matcher to form a third labeled dataset.)
	Ikudo teaches combining the first, second, and third labeled datasets into a final labeled dataset; and  training, using the final labeled dataset, the statistical machine learning model that classifies the employee transaction data. (Ikudo, continued. (page 3, paragraph 3, line 3) “That manual curation is then enhanced with additional information from online job descriptions as well as Census Bureau micro-level information on demographic characteristics and earnings.” And, page 3, paragraph 3, line 1 “The data are then used to train machine learning models to predict occupations from job titles.  Finally, the results are evaluated.” In other words, see above citations for first, second, and third datasets, enhanced with additional information is the final dataset, and data are then used to train machine learning models is training using the final labeled dataset the statistical machine learning model that classifies the employee transaction data.)
	Both Ikudo and the combination of Miles, Jia, and Shah are directed to machine learning in the field of human resource systems, among other things.  In view of the teaching of the combination of Miles, Jia and Shah it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ikudo into the combination of Miles, Jia, and Shah.  This would result in initially manually labeling compensation data, and then using machine learning to label the remaining data.
	One of ordinary skill in the art would be motivated to do so to reduce the amount of manual labor involved in labeling compensation data (Ikudo, page 2, paragraph 2, line 11, “It is important to understand which tools and approaches enable the new, rich, but unstructured data to be used, while minimizing the need for expensive and slow manual classification”).
Regarding claim 3,
	The combination of Miles, Jia, Shah, and Ikudo teaches the method of claim 2, 
	wherein the statistical machine learning model comprise at least one of: naive Bayes; logistic regression; fully connected neural network; distributed random forest; gradient boosting machine; or XG boost.  (Jia, page 111, paragraph 3, line 1 “AI application can assist to facilitate fairness of the compensation management. BP neural network is a supervised artificial intelligence technology based on biology, neurology, psychology and statistics.  It can imitate the human brain nervous system, establish a regular computing model, and integrate multiple neural network nodes (Richard & Lippmann, 1991).  BP neural network system can be used to design an intelligent decision support system to form a fair salary evaluation system with the input of the big data.” In other words, BP neural network is fully connected neural network which is at least one of: naïve Bayes; logistic regression; fully connected neural network: distributed random forest; gradient boosting machine; or XG boost.)
Regarding claim 8,
	The combination of Miles, Jia, Shah, and Ikudo teach the method of claim 1,
	wherein adjusting organizational operating procedures according to the normalized codes resulting from classifying the employee transaction data via the statistical machine learning model according to the human resources-related attributes comprises at least one of: adjusting resource allocation; and employee compensation setup.  (Jia, page 111, paragraph 3, line 1 “AI application can assist to facilitate fairness of the compensation management. BP neural network is a supervised artificial intelligence technology based on biology, neurology, psychology and statistics.” And, page 111, paragraph 2 “Compensation management, or salary management is a dynamic management process which determines, assigns, and adjusts employee compensation principles, strategies, levels, structures, and factors that with the guidance of organizational development strategies (Henderson, 2003).”  In other words, facilitate fairness of the compensation management is adjusting organizational operating procedures according to normalized codes, determines, assigns, and adjusts is classifying the employee transaction data, BP neural network is statistical machine learning model, with the guidance of organizational development strategies is according to human resources-related attributes, and determines, assigns, and adjusts employee compensation principles is at least one of adjusting resource allocation, and employee compensation setup.)
Regarding claim 9,
	The combination of Miles, Jia, Shah and Ikudo teaches the method of claim 1,
further comprising benchmarking the organization according to the 
normalized codes and an employment industry sector of the organization.  (Ikudo, page 38, paragraph 4, line 1 “Census Bureau links permitted us to examine whether or not having information on individuals’ age and earnings increased the quality of prediction.  These variables would appear to be valuable predictors, especially in this context because of the large differences in ages and earning across occupations.  As shown in Table A4, there is some gain, but it is not extraordinarily high across the board.  The largest gains, by far, are for undergraduates when occupations are weighted by the number of people in them.  The benchmark analysis shows the predictive accuracy for all individuals whose true occupation falls in the occupation indicated in the row heading.  The column headed “age and wage” shows the predictive accuracy for individuals for whom we have age and wage information (i.e., subset of the benchmark population).”

    PNG
    media_image2.png
    313
    1206
    media_image2.png
    Greyscale

In other words, benchmark analysis is benchmarking, and from Table A4, the rows are categories which are normalized codes, and columns are related to the employment industry sector of the organization. )
Claims 10 and 17 are system claims corresponding to computer-implemented method claims 1 and 8 respectively.  Other than that, they are the same.  It is implicit that a computer-implemented method requires a system with a bus system, storage device, and one or more processors to execute.  Therefore, claims 10 and 17 are rejected for the same reasons as claims 1 and 8 respectively.
Claims 12 and 18 are system claims corresponding to computer-implemented method claims 3 and 9 respectively.  Therefore claims 12 and 18 are rejected for the same reasons as claims 3 and 9 respectively.
Claims 19 and 26 are computer program product claims corresponding to computer-implemented method claims 1 and 8, respectively.  Other than that, they are the same.  It is implicit that a computer-implemented method requires a non-volatile computer readable storage medium having program instructions, the program instructions executable by a number of processors, in order to execute.  Therefore, claims 19 and 26 are rejected for the same reasons as claims 1 and 8, respectively.
Claims 21 and 27 are computer program product claims corresponding to computer-implemented method claims 3 and 9 respectively.  Therefore claims 21 and 27 are rejected for the same reasons as claims 3 and 9 respectively.
Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miles, Jia, Shah, Ikudo and Masum et al (Intelligent human resource information system (i-HRIS): A holistic decision support framework for HR excellence, herein Masum).
Regarding claim 4,
	The combination of Miles, Jia, Shah and Ikudo teach the method of claim 1,
	Thus far, the combination of Miles, Jia, Shah and Ikudo does not explicitly teach wherein the employee transaction data is labeled according to earning code descriptions.  
	Masum teaches wherein the employee transaction data is labeled according to earning code descriptions. (Masum, Figure 2, and page 125, column 1, paragraph 1, bullet 1, line 1 “TPS: TPS gathers firm’s day-to-day activities as data, into database.  It transforms data into accurate information.  It provides useful information to mid-level managers and executives.  For example, TPS update employee data, such as name, birth date, gender, address, phone, emergency contact information, e-mail address, department code, work status (full-time, par-time, or contract), salary, post titles, employee work history, and benefit information.” And page 127, column 1, paragraph 1, line 1 “Payroll Interface Module: This automatic payroll module will include information on salary, wages, and benefits.  It will be developed using financial or accounting models for timely and accurate structured decision of payments.  This module may incorporate the information necessary to calculate attendance, any leaves of absences (paid or unpaid), vacation time, and any other events that interrupted service.”

    PNG
    media_image3.png
    604
    790
    media_image3.png
    Greyscale

In other words, TPS (transaction processing system) gathers firm’s day-to-day activities as data is employee transaction data, and transforms data into accurate information is labeled according to earning code descriptions.)
	Both Masum and the combination of Miles, Jia, Shah and Ikudo are directed to applying machine learning to human resource systems.   In view of the teaching of Miles, Jia, Shah and Ikudo, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Masum into the combination of Miles, Jia, Shah, and Ikudo.  This would result in being able to label transaction data.
	One of ordinary skill in the art would be motivated to do so in order to reduce the amount of time and resources involved in labeling transaction data (Masum, page 1, paragraph 1, line 3 “It saves time and resources by accomplishing Human Resource (HR) tasks more quickly and more accurately [1]”).
Claim 13 is a system claim corresponding to computer-implemented method claim 4.  Therefore, claim 13 is rejected for the same reasons as claim 4.
Claim 22 is a computer program product claim corresponding to computer-implemented method claim 4.  Therefore, claim 22 is rejected for the same reasons as claim 4. 
Claims 5-7, 14-16, and 23-25 are rejected  under 35 U.S.C. 103 as being unpatentable over Miles, Jia, Shah, Ikudo, and Michalak et al (Graph Mining Approach to Suspicious Transaction Detection, herein Michalak).
Regarding claim 5,
	The combination of Miles, Jia, Shah, Ikudo teach the method of claim 1,
	Thus far, the combination of Miles, Jia, Shah, and Ikudo does not explicitly teach further comprising deriving, by a number of processors, a number of transaction patterns relative to the normalized codes resulting from classifying the employee transaction data via the statistical machine learning model according to the human resources-related attributes.  
	Michalak teaches further comprising deriving, by a number of processors, a number of transaction patterns relative to the normalized codes resulting from classifying the employee transaction data via the statistical machine learning model according to the human resources-related attributes.  (Michalak, page 71, column 1, paragraph 1, line 27 “A complete pattern contains one set of parameters for each of the three levels.  Using such patterns, transaction subgraphs are evaluated in the following manner.  First, weights are assigned to individual transfers using parameters of the TR pattern. A transfer T of amount a sent by an entity belonging to a class cs to an entity belonging to a class cr is assigned a weight wTR which is calculated as:
 
    PNG
    media_image4.png
    30
    477
    media_image4.png
    Greyscale

where:  
    PNG
    media_image5.png
    29
    217
    media_image5.png
    Greyscale
 - pattern to which the transaction is matched, 
    PNG
    media_image6.png
    27
    52
    media_image6.png
    Greyscale
  - membership function of the fuzzy number 
    PNG
    media_image7.png
    19
    16
    media_image7.png
    Greyscale
 .” And, page 1, column 1, paragraph 2, line 1 “In this paper, we propose a new machine learning method for mining transaction graphs.” And page 70, column 1, paragraph 3, line 1 “We present a method for graph structure learning using a model which can be trained on a previously annotated graph of transactions and then can be matched against a graph of unannotated transactions in order to select a number of transactions for a more thorough checking by human expert.” In other words, TR pattern is transaction pattern, class cs is normalized codes resulting from classifying the transaction patterns, machine learning method is statistical machine learning model, and select a number of transaction patterns is classifying the employee transaction data via the statistical machine learning model according to human resources-related attributes.)  
	Both Michalak and the combination of Miles, Jia, Shah, and Ikudo are directed to using machine learning to the classification of pay codes. In view of the teaching of Miles, Jia, Shah, and Ikudo, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Michalak into the combination of Miles, Jia, Shah, and Ikudo.  This would result in being able to detect transaction patterns relative to pay codes.
	One of ordinary skill in the art would be motivated to do so in order to more efficiently address the very large amount of transactions that must be examined (Michalak, Page 69, column 1, paragraph 5, line 1 “The volume and value of transactions reported as suspicious are very high.  For example, the value of transactions reported to the anti-money laundering watchdog by Russian financial institutions in the first nine months of 2010 was 120 trillion roubles (2.44 trillion pounds, 3.8 trillion dollars) [9].”)
Regarding claim 6,
	The combination of Miles, Jia, Shah, Ikudo, and Michalak teach the method of claim 5, 	
	wherein the transaction patterns comprise at least one of: employee ratio; compensation frequency; earning amount; job category; compensation rate type; employee seniority; working hours; and employee age.  (Michalak, TABLE III, and page 72, column 1, paragraph 4, line 1 “Companies are characterized by the following probability distributions:
distribution of the number of the number of employees: 
    PNG
    media_image8.png
    26
    120
    media_image8.png
    Greyscale

distribution of salary: 
    PNG
    media_image9.png
    20
    122
    media_image9.png
    Greyscale

distribution of the number of goods sold per year: 
    PNG
    media_image10.png
    23
    120
    media_image10.png
    Greyscale

distribution of prices of goods: 
    PNG
    media_image11.png
    23
    121
    media_image11.png
    Greyscale
.”

    PNG
    media_image12.png
    413
    627
    media_image12.png
    Greyscale

In other words, distribution of salary is earning amount.)

Regarding claim 7,
	The combination of Miles, Jia, Shah, Ikudo, and Michalak teach the method of claim 1,
	wherein the normalized codes resulting from classifying the employee transaction data via the statistical machine learning model according to the human resources-related attributes comprise at least one of the following: pay codes; benefits codes; health care costs; or deduction codes.  (Michalak, page 72, column 2, paragraph 1, line 4 “For each of the 12 months in a year a salary as is drawn from the Gaussian distribution 
    PNG
    media_image13.png
    27
    116
    media_image13.png
    Greyscale
  and a transaction representing the payment (with the amount as) is generated.” See paragraph 23 for mapping of claim 5 re: “classifying the employee transaction data via the statistical machine learning.” In other words, as is pay code which is at least one of the following: pay codes; benefits codes; health care costs; or deduction codes.)
Claims 14-16 are system claims corresponding to computer-implemented method claims 5-7, respectively.  Otherwise, they are the same.  Therefore claims 14-16 are rejected for the same reasons as claims 5-7, respectively.
Claims 23-25 are computer program product claims corresponding to computer-implemented method claims 5-7, respectively.  Otherwise, they are the same.  Therefore claims 23-25 are rejected for the same reasons as claims 5-7 respectively.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124